Per Curiam,
March 28, 1910:
This action was by a client against her attorney to recover money alleged to be due her on an account growing out of the purchase and sale of a tract of coal. The plaintiff furnished the purchase money and by agreement the title was placed in the defendant’s name and he executed a declaration of trust for an undivided half interest and agreed to pay the plaintiff one-half of the proceeds of the sale of the coal. The-questions of fact were carefully submitted to the jury, *609and a discussion of them would serve no useful purpose. The instruction in relation to the effect of a receipt “in full payment of a share of coal sold,” given by the plaintiff to the defendant, was free from error. Such a receipt is prima facie evidence of a settlement in full of the matter to which it refers, and is not to be set aside except for fraud, accident or mistake, but it is always open to explanation or correction. “A receipt is like any other parol admission by the party, open to contradiction, explanation or correction:” Russell v. Church, 65 Pa. 9.
The judgment is affirmed.